ORDER
PER CURIAM.
Clifton Winn appeals from the judgment denying his Rule 24.035 motion for post-conviction relief. In his sole point on appeal, he claims that the trial court clearly erred in overruling his motion because the plea court accepted his guilty pleas to both involuntary manslaughter and armed criminal action (ACA). He asserts that his conviction for ACA cannot stand because involuntary manslaughter, which requires a mental state of recklessness, cannot serve as the underlying felony for ACA, which requires a purposeful or knowing mental state.
Given the Missouri Supreme Court’s recent clarification in State v. Belton, 153 S.W.3d 307 (Mo. banc 2005) of the very contention raised by Winn, we affirm the motion court’s judgment. Rule 84.16(b).